Citation Nr: 0524367	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to pension benefits prior to October 12, 
2001.

2.  Entitlement to service connection for a left foot and 
ankle disorder.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for right hand and 
thumb disorder.

6.  Entitlement to service connection for varicose veins.

7.  Entitlement to service connection for bilateral cataracts 
and pseudophakia.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1955, and had subsequent service in the National Guard from 
January 1974 to December 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the service connection 
issues.  In a December 2002 rating decision, entitlement to 
pension was granted effective October 1, 2001.  In June 2005, 
the veteran testified at a Travel Board hearing before the 
undersigned at the RO.  

The service connection issues are addressed in the REMAND 
portion of the decision below, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

On June 13, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
at his Travel Board hearing that a withdrawal of this appeal 
as to the issue of pension benefits prior to October 12, 
2001, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran as to the issue of pension benefits prior to October 
12, 2001 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran, at 
his Travel Board hearing, withdrew the issue of pension 
benefits prior to October 12, 2001.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to the issue of the issue of 
entitlement to pension benefits prior to October 12, 2001. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The United States Court of Veterans Appeals (Court) in 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), stated that 
the VA's duty to assist specifically includes requesting 
information from other federal departments or agencies 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  The veteran is 
receiving benefits from the Social Security Administration 
(SSA).  Thus, the documents from SSA pertaining to the 
veteran's claim, including any medical records that SSA has 
regarding the veteran, should be considered and associated 
with the claims file for review.

In addition, the Board notes the service medicals show that 
the veteran twisted his ankle in July 1980 and injured his 
left leg between the ankle and kneecap in May 1995.  There is 
no medical opinion with regard to whether current left ankle 
disability is related to either injury.  In addition, since 
this claim is being remanded, the veteran should also be 
examined to determine if any current diabetes mellitus, 
hypertension, hand/thumb disorder, varicose veins, or eye 
disorder, is attributable to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran including 
any medical records that Social Security 
has regarding the veteran.  These records 
should be associated with the claims 
file.

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  

The veteran twisted his ankle in July 
1980 and injured his left leg between the 
ankle and kneecap in May 1995.  The 
examiner should opine whether it is at 
least as likely as not that any current 
left ankle disorder had its onset during 
service or is related to either incident.  

In addition, the examiner should 
determine if the veteran has the 
following disabilities and, if so, if it 
is at least as likely as not that they 
had their onset during service or are 
related to any in-service disease or 
injury: diabetes mellitus, hypertension, 
hand/thumb disorder, varicose veins, and 
bilateral cataracts and pseudophakia.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


